Citation Nr: 0942956	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  02-05 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with a power wheelchair in the 
amount of $30,604.81.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. L.M.


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision of the VA medical 
center (VAMC) in San Juan, Puerto Rico. The Veteran testified 
at a Board hearing in Washington, D.C. in February 2004.  The 
Board previously remanded this case for further development 
in July 2004.  


FINDINGS OF FACT

1. At the time the Veteran incurred the travel expenses for 
which he seeks reimbursement, he was service-connected for 
the following: loss of use of both feet, evaluated as 100 
percent disabling; impairment of sphincter control, evaluated 
as  100 percent disabling; chronic cystitis and paralysis of 
the upper radicular nerve group, each evaluated as 60 percent 
disabling; paralysis of the upper radicular nerve group, 
evaluated as 40 percent disabling.

2.  The wheelchair issued by the VAMC in Washington, D.C. was 
medically necessary and approved by the VA. 

3.  Payment for the Veteran's travel expenses to and from 
Washington, D.C. in October and November 1999 in association 
with obtaining a new wheelchair were not pre-authorized.

4.  The evidence showed that circumstances prevented the 
Veteran from obtaining preauthorization for his travel 
expenses to and from Washington, D.C. 

5.  Applicable law does not provide for the payment of the 
legal services incurred in the course of obtaining the 
wheelchair.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to reimbursement in the 
amount of $2032.25 for unauthorized travel expenses 
associated with a power wheelchair have been met.  
38 U.S.C.A. §§ 111, 1714(a); 38 C.F.R. § 17.143 (2008).

2.  The criteria for entitlement to reimbursement of the 
remaining legal expenses associated with obtaining a power 
wheelchair have not been met.  38 U.S.C.A. §§ 111, 1714(a); 
38 C.F.R. § 17.143 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking reimbursement of costs in obtaining a 
new wheelchair in the amount of $30,604.81.  By way of 
background, the Veteran was issued a powered wheelchair 
approximately end of 1997/early 1998 from the Richmond VAMC.  
The specifications for this wheelchair have been associated 
with the claims file.  An appliance/repair line item detail 
showed that the wheelchair was damaged approximately in 
February 1998 when the Veteran was attempting to board a 
subway train.  It appears that the metro system repaired the 
wheelchair and it was sent to Richmond VAMC upon replacement 
or repair of damaged parts.  However, there was still a 
problem with the leg rest.  Subsequently, sometime in early 
1999, this wheelchair was damaged again by a malfunctioning 
door at the San Juan VAMC while the Veteran was an inpatient.  
The Veteran sought to get the wheelchair fixed and/or 
replaced from the San Juan VAMC.  The Veteran has provided 
that he was having difficulty with this process so he 
requested the assistance of a friend, Ms. L.M, who while not 
his representative of record is a practicing attorney.  Due 
to the difficulties in obtaining an adequate wheelchair at 
the San Juan VAMC, according to the Veteran, a new wheelchair 
was ordered and furnished by the Washington, D.C. VAMC.  The 
Board observes that the specifications of the replacement 
wheelchair issued by the San Juan VAMC and the new wheelchair 
issued by the VAMC in Washington, D.C. do not appear to be in 
the claims file.  Thus, it seems that based on the record, it 
is impossible to determine the differences between these two 
chairs.

At the February 2003 Board hearing, the Veteran and Ms. L.M. 
testified that the cost of repairs to his old wheelchair and 
his new replacement chair were actually born by VA.  He went 
on to explain that the nature of his claim was for incidental 
expenses associated with attaining the new chair.  In sum, 
the Veteran is seeking his costs associated with traveling to 
Washington, D.C. to obtain his new wheelchair as well as the 
expenses incurred for Ms. L.M.'s assistance.  The specific 
expenses claimed, as listed on an itemized bill prepared by 
Ms. L.M., include costs, fees and travel expenses in the 
amount of $28,491.13, incurred during the period from August 
1998 to November 1999.  Particularly, the itemized attorney 
bill, which was entitled Wheelchair Expenses for the Veteran, 
breaks down the costs of her travel to San Juan in August, 
1998 and February, March and August 1999, an hourly rate of 
$200 for her time and $150 per hour for travel time, and out 
of pocket expenses including phone calls and Federal Express 
charges.  Regarding these expenses, the Veteran contends that 
his attorney-friend's intervention in this matter was 
essential in his getting a new wheelchair.  The claims file 
also includes a receipt in the Veteran's name from the San 
Juan Marriot for room charges from August 3 to August 7, 1999 
in the amount of $2113.68.  These expenses totaled 
$30,604.81.  

The Veteran also submitted an airline receipt in the amount 
of $1947.25, which showed that the Veteran flew first class 
from Antigua to Washington, D.C, in October 1999 with a 
return flight to Antigua approximately three weeks later, in 
November 1999.  He and his attorney-friend testified that 
this trip was a necessity in order to be fitted for his new 
wheelchair and his first class seat should be classified as a 
"special mode of travel" that was required due to his severe 
service-connected medical condition.  See 38 U.S.C.A.  § 111.

A February 2004 letter from the Veteran's representative 
requested that if the Veteran's appeal was not allowed in the 
total amount originally sought, then he was seeking $2032.25 
for his travel expenses when he traveled to Washington D.C. 
to obtain his new wheelchair.  This amount includes the 
airline travel noted above as well as $20.00 for a taxi to 
airport in Antigua and $65.00 for a taxi and laborers to 
transport the Veteran and his new wheelchair home.  According 
to the Veteran, the VAMC in Washington, D.C. bore the rest of 
his expenses.

The Board observes that the claims file also includes a 
January 1999 VA treatment record showing that a team meeting 
was held with VA staff concerning the Veteran's case.  It was 
determined that the Veteran's wheelchair was in good 
condition and that several modifications had been done, but 
the Veteran was still not satisfied.  The team was aware of 
the Veteran's functional limitations, but found that the 
problem with the Veteran's mobility in the community had to 
do with architectural barriers in the community and a change 
in wheelchair would not correct this problem.  The claims 
file also includes March 1999 occupational therapy notes, 
which further documented the Veteran's attempts to obtain a 
new wheelchair, including specifications agreed upon.  The 
evidence of record showed that in March 1999, it appears that 
a new wheelchair was ordered and shipped in April 1999.   
However, a June 1999 letter from Ms. L.M. indicated that the 
chair had still not been received by the Veteran.  A follow 
up September 1999 letter stated that it had been a month 
since they had come to the VA and found the new wheelchair 
totally unacceptable.  The letter claimed that the wheelchair 
did not meet the specifications agreed upon, and they had 
received assurances that the proper chair would be ready 
before the end of summer.  It appears that the following 
month, the Veteran traveled to Washington D.C. to obtain 
another wheelchair.  Pictures of the damaged wheelchair have 
also been submitted by the Veteran.  

At the February 2004 Board hearing, the Veteran testified as 
to his physical limitations and the importance of having a 
proper wheelchair.  He discussed the January 1999 meeting 
where they found that a manual chair suited him fine despite 
the fact that he previously had a power wheelchair.  The 
Veteran explained the damage to the wheelchair and described 
the pictures of the wheelchair associated with the claims 
file.  The Veteran summarized that his initial wheelchair had 
been damaged, the VAMC in San Juan issued a manual wheelchair 
for a period and made some effort to fix and replace his 
initial wheelchair, but eventually the Washington D.C. VAMC 
replaced it.     

Ms. L.M. explained at the hearing that she understood that 
her costs for intervening was not something regulations 
permitted, but without her intervention, the Veteran would 
have not gotten a power chair from the VAMC in Washington 
D.C.  She indicated that the treatment he received at the San 
Juan VAMC was an outrage because nobody would listen to the 
Veteran, and, in fact, were insolent rude and ignorant 
concerning the Veteran's need.  It wasn't until she 
intervened that the Veteran finally got authorization for a 
power chair.   

In the July 2004 remand, the Board directed the VAMC to 
obtain additional clarification from the Veteran regarding 
the circumstances of his travel to Washington, D.C., in 
October 1999 to pick up his wheelchair, including information 
regarding his attempts to obtain prior authorization.  He 
should also explain the specifics of his travel, i.e., 
whether he was actually "fitted" for the wheelchair or 
whether he just picked it up and transported it back to 
Antigua.  Also, the VAMC should determine whether the Veteran 
picked the wheelchair up at the VAMC in Washington, D.C. or a 
private vendor that VA contracted with.  Further, the Board 
directed the VAMC to obtain a medical opinion from the 
Prosthetics department regarding the necessity of being 
personally "fitted" with a new wheelchair.

A February 5, 2005 letter from Ms. L.M. provided that the 
Veteran was 6'6, which required him to be fitted for any 
wheelchair.  She also indicated that records showed that the 
Prosthetics Department at the Washington, D.C. VAMC did 
"fit" the chair for the Veteran.  A July 2006 letter from 
the VAMC asked the Veteran for the information requested in 
the Board remand.  In her response, Ms. L.M. stated that to 
the best of their knowledge, all attempts to obtain prior 
authorization were verbal, and the delay in getting the 
authorization in writing was dangerous to the Veteran.  She 
reiterated that the wheelchair issued from San Juan did not 
fit the Veteran and failed to permit him to ride along a 
sidewalk because the foot pedals scraped the ground.  She 
concluded that the power wheelchair was delivered to the VA 
in Washington, D.C. where the Veteran went to pick it up and 
make final adjustments as well as attend a seating clinic.  

A February 2007 response to a request to the Chief of 
Prosthetics as to whether it was necessary to be fitted for a 
chair was not done by the Chief as requested.  The response 
appears to have been done by a nonmedical member of the 
Chief's staff and simply references a July 2004 consultation, 
which found that no need of additional wheelchair was 
identified at this moment.  Unfortunately, the response  
failed to comply with the Board's request and does not 
address the wheelchair situation in 1999.  That same month, a 
fee-based medical consultant recommended that a special board 
be convened to determine if the acquisition of the special 
wheelchair was medically indicated.  

A March 2007 memorandum from a panel concluded that the 
Veteran had medical indications for a motor tilt/recline 
wheelchair, which was substantiated by the March 1999 
occupational therapy notes that outlined the specifications 
the Veteran agreed were appropriate.  The memorandum also 
indicated that there was evidence that a fax was sent to the 
wheelchair manufacturer concerning the specifications.  That 
same month, the panel requested additional information from 
the Veteran, including a copy of the wheelchair 
specifications for the chair prescribed/issued in Washington, 
D.C. as well as a summary explaining the circumstances of his 
travel to Washington D.C. to pick up the wheelchair and 
explanation as to why prior authorization was not 
sought/received for special mode transportation.  Ms. L.M. 
responded in a letter that the Veteran was never provided a 
copy of the wheelchair specifications prescribed/issued and 
indicated that they should be in the Veteran's VA treatment 
records.  The letter continued that the Veteran flew to 
Washington D.C. in October 1999.  Prior authorization had not 
been sought or obtained because additional delays placed him 
at risk of developing decubitis from an ill-fitting chair.  
She also inquired as to whom authorization should have been 
sought given that the wheelchair manufacturer insisted that 
the chair was safe and properly fitted, and the VA medical 
staff continually referred to the wheelchair manufacturer.  
The letter concluded that there was no "special mode 
transportation" involved as the Veteran took a commercial 
flight.  

In October 2007, a panel of VA technical subject matter 
experts met to evaluate the record on file.  In a report, the 
panel concluded that the Veteran did not have medical need to 
travel to acquire a wheelchair because the wheelchair 
provided by the San Juan VAMC was adequate, but the Veteran 
declined it because he was asking for a multiple function 
wheelchair.  Further, it was observed that the Veteran 
declined the wheelchair because it was not capable of 
performing simultaneous functions that cannot be performed 
due to a manufacturing locking safety feature, which was 
confirmed with experts.  The panel also found that the 
Veteran obtained a similar wheelchair in Washington, D.C. 
provided in San Juan and he declined the San Juan wheelchair 
due to unreasonable expectations.  

In a July 2008 supplemental statement of the case, the 
Veteran was notified of these findings.  In an August 2008 
response, Ms. L.M. asserted that the wheelchair issued in 
Washington D.C. was not similar to the one provided in San 
Juan and included additional features to accommodate the size 
of the Veteran as well as to assure his safety during 
hypotensive episodes.  She stated that the Veteran declined 
the San Juan chair because it was not the chair ordered.  

The Board notes that the Veteran is currently service 
connected for loss of use of both feet and impairment of 
sphincter control, each rated at 100 percent.  He is also 
service connected for chronic cystitis and paralysis of the 
upper radicular nerve group, each rated at 60 percent.  In 
addition, he is rated at 40 percent for service-connected 
paralysis of upper radicular nerve group. 

As noted in the Board's prior remand, the VAMC's May 2001 
denial of the Veteran's claim for reimbursement of costs 
associated with a new wheelchair in the amount of $30,604.81 
appeared to be based on the provisions of 38 C.F.R. § 17.120 
which authorize payment or reimbursement of expenses of care, 
not previously authorized, in a private or public (or 
Federal) hospital not operated by the Department of Veterans 
Affairs, or of any medical services not previously authorized 
including transportation (except prosthetic appliances, 
similar devices, and repairs) on the basis of a claim timely 
filed, under the following circumstances:  (1) Care or 
services were rendered for an adjudicated service-connected 
disability or for any condition of a veteran who has been 
determined to be totally and permanently disabled as a result 
of a service-connected disability; (2) Care and services were 
rendered in a medical emergency of such a nature that delay 
would have been hazardous to life or health; and (3) VA or 
other federal services were not feasibly available.  However, 
the Board found that the applicability of 38 C.F.R.  § 17.120 
had been called into question in this case in view of the 
exclusion in the regulation of transportation expenses for 
prosthetic appliances, similar devices, and repairs.  

In denying the Veteran's claim in May 2001, the VAMC stated 
that "there was no statutory authority for VA's payment of 
travel, lodging, phone calls or attorney fees incidental to a 
veteran's request that VA change or repair a prosthetic 
device." However, VA does provide for payment or 
reimbursement of travel by a VA beneficiary in certain 
circumstances as noted below.

The provisions of 38 U.S.C.A. § 1714(a) provide that any 
veteran who is entitled to a prosthetic appliance shall be 
furnished such fitting and training, including institutional 
training in the use of such appliance as may be necessary, 
whether in a Department facility or other training 
institution, or by outpatient treatment, including such 
service under contract, and including travel and incidental 
expenses (under the terms and conditions set forth in section 
111 of this title) to and from such veteran's home to such 
hospital or training institution.

At the time of the Veteran's claim, the terms and conditions 
under 38 U.S.C.A. § 111 and 38 C.F.R. § 17.143 pertained to 
the transportation of claimants and beneficiaries.  Effective 
July 30, 2008, 38 C.F.R. § 17.143 was removed and a new part 
70 under 38 C.F.R was added entitled VHA Beneficiary Travel 
under 38 U.S.C. § 111.  See 73 FR 36,798  (Jul. 30, 2008).  
However, as the Veteran's claim was filed in March 2000, the 
old 38 C.F.R. § 17.143 is still applicable. 

Subpart (b) of the previous section 17.143 provides that 
transportation at government expense shall be authorized, 
subject to the deductible established in 38 C.F.R. § 17.101, 
for (1) a veteran or other person traveling in connection 
with treatment for a service-connected disability 
(irrespective of percent of disability); (2) a veteran with a 
service-connected disability rated at 30 percent or more, for 
treatment of any condition; (3) a veteran receiving VA 
pension benefits; or (4) a veteran whose annual income, as 
determined under 38 U.S.C. § 1503, does not exceed the 
maximum annual rate of pension which would be payable if the 
veteran were eligible for pension, or who is unable to defray 
the expenses of travel.  38 C.F.R. § 17.143(b).

For purposes of this section, the term "other person" 
refers to: (1) an attendant when it has been determined in 
advance that the beneficiary's physical or mental condition 
requires the presence of an attendant; (2) a dependent or 
survivor receiving care in a VA facility under 38 U.S.C.A. 
§ 1713; or (3) members of the veteran's immediate family, the 
veteran's legal guardian, or the individual in whose 
household the veteran certifies an intention to live, when 
the veteran is receiving services under 38 U.S.C.A. 
§ 1701(6)(B).  38 C.F.R. § 17.143(d).  

As noted above, the authorization of transportation at 
government expense for the four categories of veterans listed 
is subject to the deductible set forth in 38 C.F.R.  
§ 17.101.  However, the only part of 38 C.F.R. § 17.101 
pertinent to transportation reimbursement claims is subpart 
(k), which concerns VA-provided ambulance and other emergency 
transportation charges.  38 C.F.R. § 17.101 (k).  In this 
case, the Veteran's transportation was primarily provided by 
a commercial airline.  Accordingly, any deductible set forth 
in 38 C.F.R. § 17.101 pertaining to transportation expenses 
does not apply in this case.

Payment may be approved for travel performed under 38 C.F.R. 
§ 17.143(a) through (g) without prior authorization only in 
those cases where the VA determines that there was a need for 
prompt medical care which was approved and: (1) The 
circumstances prevented a request for prior travel 
authorization, or (2) Due to VA delay or error prior 
authorization for travel was not given, or (3) There was a 
justifiable lack of knowledge on the part of a third party 
acting for the veteran that a request for prior authorization 
was necessary.  In other cases, payment may be approved for 
such travel without prior authorization only upon a finding 
by the VA Secretary or designee that failure to secure prior 
authorization was justified.  38 C.F.R. § 17.145.

The initial question appears to be whether the wheelchair 
issued at the VAMC in Washington D.C. was medically 
necessary.  In other words, whether there was a need for 
prompt medical care.  As part of this inquiry is the 
underlying issue as to whether the San Juan chair ordered for 
the Veteran was similar enough to the Washington D.C. chair.  
The Board recognizes that a panel of experts found that the 
San Juan chair was similar to the one obtained in Washington, 
D.C.  However, there appear to be no specifications with 
respect to the two chairs in the claims file to support this 
finding.  The only specifications of record are for the 
Veteran's initial chair provided by the VAMC in Richmond.  
Further, there is a September 1999 letter to the file from 
Ms. L.M. clearly stating that the specifications of the chair 
did not meet what was initially agreed upon.  Subsequently, 
the following month, the Veteran traveled to Washington, D.C. 
to obtain a new chair from the VAMC there.  The Board finds 
it suspect that the Veteran would take the time and effort to 
travel to another VAMC if he was receiving a similar chair 
locally.  Moreover, the Washington VAMC must have determined 
that the Veteran needed the specialized wheelchair and took 
appropriate steps to obtain it for the Veteran.  In turn, the 
Board finds that the wheelchair issued at the VAMC in 
Washington, D.C. was medically necessary.  

As provided under 38 U.S.C.A. § 1714(a), a Veteran who is 
entitled to a prosthetic appliance shall be furnished with 
fitting and training as may be necessary, including travel 
and incidental expenses under 38 U.S.C.A. § 111.  Thus, it 
appears that the Veteran could receive VA authorization for 
payment of travel as he was traveling in connection with 
treatment for a service-connected disability.  See 38 C.F.R. 
§ 17.143(b).  There is no evidence of record, however, that 
any expenses of the Veteran's were preauthorized.  Although, 
in a letter, Ms. L.M. at one point indicated that verbal 
authorization was requested, the Veteran has not alleged that 
there was any preauthorization or that he applied for 
preauthorization.  See 38 C.F.R.  § 17.145(a).  

Because payment for the Veteran's travel expenses were not 
preauthorized, the Board must next consider whether the 
Veteran's case meets any of the exceptions to the requirement 
of preauthorization under 38 C.F.R. § 17.145(a-b).  As 
discussed above, the Board has determined that the wheelchair 
issued in Washington, D.C. was medically necessary due to the 
Veteran's limitations from his service-connected 
disabilities.  Further, the need for prompt medical care was 
obviously approved by the VA as the VAMC in Washington, D.C. 
to furnish the chair for the Veteran.  Moreover, in 
accordance with 38 C.F.R. § 17.145(a)(1), the circumstances 
in this case prevented a request for prior travel 
authorization.  The Veteran had been working with the San 
Juan VAMC for a motorized wheelchair since March 1999 and by 
September 1999, he still had not received a wheelchair to 
meet his physical needs.  The following month the Washington 
D.C. VAMC was able to supply the Veteran with a wheelchair.  
At this point, it would appear that it was arguably becoming 
medically urgent for the Veteran to get a proper wheelchair 
for his health.  Given the already lengthy delay in getting a 
wheelchair at the San Juan VAMC, to request and actually 
receive prior authorization would have most likely caused 
additional undue delay.  

Further, the Veteran did have a third party acting on the 
part of the Veteran who appeared to lack knowledge that a 
request for prior authorization was necessary.  Moreover, 
there appeared to be some confusion as to which VAMC should 
be giving the authorization.  See 38 C.F.R. § 17.145(a)(3).  
In sum, the Veteran meets the requirements for an exception 
to preauthorization.  Thus when resolving all benefit of the 
doubt in favor of the Veteran, the Board finds that the 
Veteran's circumstances satisfy the criteria under 38 C.F.R. 
§ 17.143(b) for reimbursement of his travel expenses in the 
amount of $2032.25.
 
Nevertheless, with respect to the expenses of Ms. L.M., 
applicable law does not allow for payment of such legal 
expenses with respect to obtaining a wheelchair.  Incidental 
expenses do not contemplate legal services such as those 
outlined in Ms. L.M.'s itemized bill discussed above.  In 
fact, Ms. L.M. in her hearing testimony acknowledged that 
applicable law did not allow for payment of her expenses.  
Moreover, as she was not an attendant, dependent, member of 
immediate family or individual whose household the Veteran 
certified an intention to live, Ms. L.M. cannot be considered 
an "other person" under 38 C.F.R. § 17.143(d).        
Further, Ms. L.M. does not appear to be asserting payment of 
legal fees under 38 U.S.C.A. § 5904, which applies to 
recognition of agents and attorneys generally.  The Board 
observes that a fee agreement between L.M. and the Veteran 
was never filed with the VA in this case as required under 
38 U.S.C.A. § 5904(2); and the amount of her current expenses 
well exceeds 20 percent of the past due amount awarded to the 
Veteran, which is not allowed under 38 U.S.C.A. 
§ 5904(3)(d)(1).  In sum, no current regulations allow for 
the payment of hourly attorney fees as those calculated in 
Ms. L.M.'s itemized bill.  Further, the Board notes that 
while 38 C.F.R. § 20.609 is omitted from the current Code of 
Federal Regulations, which became effective as of July 1, 
2008, at the time the current legal expenses were incurred, 
payment of attorney fees in proceedings before VA personnel 
and before the Board was regulated under the provisions of 38 
C.F.R. § 20.609.  Pursuant to 38 C.F.R. § 20.609 (2003), for 
an attorney to be eligible for payment of attorney fees, the 
record must show that a final decision had been promulgated 
by the Board with respect to the issue or issues involved, 
and that the attorney or agent was retained not later than 
one year following the date the Board's decision was 
promulgated.  In the instant case, a final Board decision had 
not been promulgated by the Board at the time she incurred 
her expenses.  

In sum, while the Board acknowledges Ms. L.M.'s assistance in 
obtaining a new wheelchair for the Veteran, there are no 
regulations under which the Board is allowed to award 
reimbursement of these expenses.  Thus, reimbursement of the 
expenses incurred by Ms. L.M. must be denied because of the 
lack of legal entitlement under the law.  Sabonis v. Brown, 6 
Vet.App. 426, 429-30 (1994)

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A.  § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  The Board's July 2004 Remand directed the VAMC to 
ensure compliance with the VCAA.  Although, it appears that 
the Veteran has not received VCAA notice, in light of the 
favorable decision as it relates to the Veteran's travel 
expenses, the satisfaction of VCAA requirements is rendered 
moot. 

With respect to the attorney expenses claimed by the Veteran, 
the Board observes that Congress, in enacting the statute, 
noted the importance of balancing the duty to assist with 
"the futility of requiring VA to develop claims where there 
is no reasonable possibility that the assistance would 
substantiate the claim."  Mason v. Principi, 16 Vet.App. 
129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily ed. 
Sept. 25, 2000) (statement of Sen. Rockefeller)).  When the 
law and not the evidence is dispositive of the claim, the 
VCAA is not applicable.  See Mason, 16 Vet.App. at 132 (VCAA 
not applicable to a claim for nonservice-connected pension 
when the claimant did not serve on active duty during a 
period of war); Smith (Claudus) v. Gober, 14 Vet.App. 227 
(2000) (VCAA did not affect a federal statute that prohibited 
payment of interest on past due benefits), aff'd, 28 F.3d 
1384 (Fed. Cir. 2002).  As the law is dispositive with 
respect to these expenses, the VCAA is not applicable.  


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with a power wheelchair in the 
amount of $2,032.25 is warranted.  To that extent, the appeal 
is granted. 

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with a power wheelchair for the 
remaining amount referred to as Ms. L.M.'s legal expenses is 
not warranted.  To that extent, the appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


